                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


CORINNE LINDFORS,

                          Plaintiff,

                  v.

STATE FARM MUTUAL                             Case No. 3:20-cv-00178-SLG
AUTOMOBILE INSURANCE
COMPANY,

                          Defendant.


                             ORDER RE MOTION TO REMAND

          Before the Court at Docket 11 is Plaintiff Corinne Lindfors’ Motion to

Remand. Defendant State Farm Mutual Automobile Insurance Co. responded in

opposition at Docket 15. Plaintiff replied at Docket 20. Oral argument was not

requested and was not necessary to the Court’s determination.

                                        BACKGROUND

          As alleged in the complaint, Plaintiff was covered by three automobile

insurance policies from Defendant.1 On January 15, 2019, Plaintiff was in a car

accident as a result of which she suffered bodily injury and received medical

treatment.2 Plaintiff filed uninsured motorist/underinsured motorist claims with

Defendant, who determined that Plaintiff’s total claim value for injuries and


1
    Docket 1-1 at 2, ¶ 5 (Complaint).
2
    Docket 1-1 at 4–5, ¶¶ 11–14.




           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 1 of 14
damages was $152,874.12 and offered Plaintiff a check for $77,874.12.3 On June

15, 2020, Plaintiff initiated an action against Defendant in the Superior Court for

the State of Alaska.4 Plaintiff states three causes of action against Defendant

including breach of contract, breach of fiduciary duty, and breach of the covenant

of good faith and fair dealing.5 She seeks “compensatory damages in an amount

exceeding the Court’s jurisdictional minimum of $100,000,” punitive damages,

consequential breach of contract damages, interest, attorneys’ fees and taxable

costs, as well as such further relief the Court deems just.6 On July 24, 2020,

Defendant removed the matter to this Court, invoking the Court’s jurisdiction under

28 U.S.C. § 1332(a).7 On August 24, 2020, Plaintiff filed the instant motion to

remand to state court.8

                                    LEGAL STANDARD

          “A defendant generally may remove an action filed in state court if a federal

district court would have had original jurisdiction over the action.”9 “The notice of

removal of a civil action or proceeding shall be filed within 30 days after the receipt


3
    Docket 1-1 at 7, ¶ 20.
4
    Docket 1-1; see Case No. 3AN-20-06589.
5
    Docket 1-1 at 11–16 ¶¶ 29–61.
6
    Docket 1-1 at 16–17.
7
    Docket 1.
8
    Docket 11.
9
 Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 415 (9th Cir. 2018) (citing 28 U.S.C. §
1441(a)).

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 2 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 2 of 14
by the defendant, through service or otherwise, of a copy of the initial pleading

setting forth the claim for relief upon which such action or proceeding is based.”10

                                      DISCUSSION

          Plaintiff moves to remand to state court alleging that (a) this Court lacks

subject matter jurisdiction, (b) Defendant has not established that the notice of

removal was timely, and (c) Plaintiff’s election to file suit in state court is binding

on Defendant under the terms of each of the insurance policies.             The Court

addresses each basis for remand in turn.

          A.     Subject Matter Jurisdiction

          Plaintiff contends that this Court lacks jurisdiction over the instant matter

because Defendant has not alleged that the amount in controversy exceeds

$75,000 as required for diversity jurisdiction.11 Specifically, Plaintiff notes that

Defendant has previously alleged that Plaintiff’s total claim value is $152,874.12

and has tendered a check of $77,874.12 to Plaintiff, leaving only $75,000 in

dispute.12       Plaintiff contends that Defendant’s “‘payment’ affirmative defense

‘offset’ claim” precludes it from establishing the amount in controversy necessary

for removal.13 She acknowledges that the complaint she filed in state court seeks




10
     28 U.S.C. § 1446(b)(1).
11
     Docket 11 at 7.
12
     Docket 11 at 7.
13
     Docket 11 at 11–12.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 3 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 3 of 14
damages in excess of the Superior Court’s “jurisdictional minimum of $100,000,”

but contends that this allegation is not sufficient for Defendant to establish removal

jurisdiction.14 Plaintiff reasons that if this were true, “every superior court claim in

Alaska would automatically support federal court removal jurisdiction.” 15 Plaintiff

cites to the Ninth Circuit’s opinion in Gaus v. Miles, Inc. as recognizing that where

“‘the amount in controversy is in doubt,’ there is a ‘sharp distinction between

original jurisdiction and removal jurisdiction’” and the defendant must support the

allegations of jurisdictional facts “by competent proof.”16

          Defendant responds that it is well established that federal courts look to the

allegations of the complaint to determine whether the amount in controversy

exceeds $75,000.17 It cites to the Ninth Circuit’s decision in Guglielmino v. McKee

Foods Corporation as explaining that “when a complaint filed in state court alleges

on its face an amount in controversy sufficient to meet the federal jurisdictional

threshold, such requirement is presumptively satisfied unless it appears to a ‘legal

certainty’ that the plaintiff cannot actually recover that amount.” 18            Defendant

emphasizes that, here, Plaintiff’s complaint specifically seeks “compensatory

damages in an amount exceeding the Court’s jurisdictional minimum of $100,000”


14
     Docket 11 at 10.
15
     Docket 11 at 10–11.
16
     Docket 20 at 11 (quoting Gaus, 980 F.2d 564, 567 (9th Cir. 1992)).
17
     Docket 15 at 4.
18
     Docket 15 at 5–6 (quoting Guglielmino, 506 F.3d 696, 699 (9th Cir. 2007)).

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 4 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 4 of 14
as well as consequential and punitive damages.19                  Defendant also points to

Plaintiff’s settlement demand letter prior to suit as demonstrating the amount in

controversy exceeds $75,000.20 Defendant adds that it would only bear the burden

of establishing the amount in controversy if the complaint did not clearly allege an

amount in controversy, which is not the case here,21 and contends that courts “do

not look to whatever defenses a defendant may have to the claims at issue in

determining the amount in controversy.”22

          Plaintiff replies that by attaching her settlement letter to its brief, Defendant

“necessarily ask[s] this Court to find that [Plaintiff’s] May 12, 2020 demand letter

‘reflects a reasonable estimate of the Plaintiff’s claims.’”23 Plaintiff requests that if

the Court denies her motion to remand, it include language that the “demand letter

reflects a reasonable estimate of Plaintiff’s claims, in satisfaction of State Farm’s

burden to prove” the amount in controversy requirement.24

          Federal district courts have original jurisdiction over all civil actions where

(1) the matter in controversy exceeds the sum or value of $75,000 (exclusive of



19
     Docket 15 at 6 (quoting Docket 1-1 at 16).
20
     Docket 15 at 7, n.15 (citing Docket 16-3).
21
     Docket 15 at 4–5.
22
  Docket 15 at 7 (citing Scherer v. Equitable Life Assur. Soc’y of the United States, 347 F.3d
394, 397 (2d Cir. 2003)).
23
  Docket 20 at 13 (emphasis in original) (quoting Carvalho v. Equifax Info. Services, LLC, 629
F.3d 876, 885 (9th Cir. 2010) and collecting additional cases)).
24
     Docket 20 at 14.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 5 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 5 of 14
interest and costs), and (2) the matter is between citizens of different states.25 The

parties do not dispute that they are citizens of different states, and the Court finds

the diversity requirement is satisfied.26 Accordingly, the only jurisdictional issue is

whether the amount-in-controversy requirement is met.

           The Ninth Circuit has “identified at least three different burdens of proof

which might be placed on a removing defendant under varying circumstances”

relating to the amount in controversy.27 Applicable here is “when a complaint filed

in state court alleges on its face an amount in controversy sufficient to meet the

federal jurisdictional threshold.”28              In such cases, the amount-in-controversy

“requirement is presumptively satisfied unless it appears to a ‘legal certainty’ that

the plaintiff cannot actually recover that amount.”29 On its face, Plaintiff’s state


25
     28 U.S.C. § 1332(a).
26
   Plaintiff alleges she is a resident of Alaska, Docket 1-1 at 1, and Defendant represents that it
is organized under the laws of Illinois, with its principal place of business in Illinois. Docket 1 at
2–3, ¶ 5.
27
     Guglielmino, 506 F.3d at 699.
28
     Id.
29
  Id. at 699. In St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–290 (1938),
the Supreme Court described the test as follows:

           The rule governing dismissal for want of jurisdiction in cases brought in the federal
           court is that, unless the law gives a different rule, the sum claimed by the plaintiff
           controls if the claim is apparently made in good faith. It must appear to a legal
           certainty that the claim is really for less than the jurisdictional amount to justify
           dismissal. The inability of plaintiff to recover an amount adequate to give the court
           jurisdiction does not show his bad faith or oust the jurisdiction. Nor does the fact
           that the complaint discloses the existence of a valid defense to the claim. But if,
           from the face of the pleadings, it is apparent, to a legal certainty, that the plaintiff
           cannot recover the amount claimed, or if, from the proofs, the court is satisfied to
           a like certainty that the plaintiff never was entitled to recover that amount, and that
           his claim was therefore colorable for the purpose of conferring jurisdiction, the suit
Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 6 of 14
            Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 6 of 14
court complaint alleges over $100,000 in compensatory damages. Accordingly,

the amount in controversy requirement is presumptively satisfied absent a ‘legal

certainty’ that Plaintiff cannot recover that amount. Neither party has alleged that

it is a legal certainty that Plaintiff cannot recover more than $75,000 should she

prevail, nor does the Court find such certainty exists.30

          Because the amount-in-controversy and diversity requirements of 28 U.S.C.

§ 1332 are both satisfied, the Court has subject matter jurisdiction over this matter.

          B.     Timeliness

          Plaintiff contends that Defendant has not met its burden of establishing

timely removal.31 Plaintiff contends that although Defendant’s notice of removal

represents that service of the summons was accomplished through the Alaska

Division of Insurance “on or about June 30, 2020,” Defendant’s counsel was aware

of the lawsuit on the date it was filed, June 15, 2020, and thus its July 24, 2020

Notice of Removal is untimely.32 Plaintiff adds that pursuant to Alaska Statute

21.09.190, “[p]rocess served upon the director [of insurance] and the copy

forwarded . . . constitutes service upon the insurer,”33 and that she served the


          will be dismissed.
30
  The Court did not rely on Plaintiff’s settlement demand letter in evaluating jurisdiction, and
therefore will not address Plaintiff’s arguments about the implications of the demand letter.
31
     Docket 11 at 13.
32
   Docket 11 at 13 (quoting Docket 1 at 2). Plaintiff adds that the Notice of Removal was not
filed until July 24, 2020, even though it was signed on July 22, 2020. Docket 11 at 13–14.
33
     Docket 11 at 14 (quoting AS 21.09.190(b)).

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 7 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 7 of 14
Director of Insurance via certified mail on June 16, 2020.34 Finally, Plaintiff cites

the Ninth Circuit’s opinion in Anderson v. State Farm Mutual Automobile Insurance

Company for its holding that “actual receipt” of the initial pleading “started the

removal clock,” maintaining that Defendant’s actual receipt of the complaint before

June 30, 2020 should be investigated.35

          Defendant responds that it was served through the Alaska Division of

Insurance on June 30, 2020, and received the complaint on July 6, 2020, and thus,

its July 24, 2020 notice of removal was timely.36 Defendant cites to the Supreme

Court’s opinion in Murphy Brothers v. Michetti Pipe Stringing as holding that the

period for removal does not begin running until a party is summoned and receives

a copy of the complaint simultaneous with or after service of the summons.37

          In her reply, Plaintiff contends that there is “a genuine issue of material fact

as to whether State Farm had actual receipt of [the] initial pleading on or after June

15, 2020.”38 Plaintiff maintains that the affidavit filed with the opposition does not

address whether the insurer had earlier notice through counsel.39




34
     Docket 11 at 14.
35
     Docket 11 at 15 (quoting Anderson, 917 F.3d 1126 (9th Cir. 2019)).
36
   Docket 15 at 2–3. Defendant adds that it never received a courtesy copy of the complaint
from Plaintiff’s counsel. Docket 15 at 3 (citing Docket 19).
37
     Docket 15 at 2–3 (citing Murphy Bros., 526 U.S. 344 (1999).
38
     Docket 20 at 16.
39
     Docket 20 at 17.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 8 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 8 of 14
          As required by statute, the “notice of removal of a civil action or proceeding

shall be filed within 30 days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which such action or proceeding is based.”40 The Supreme Court interpreted this

provision of the removal statute in Murphy Brothers v. Michetti Pipe Stringing,

holding that a “defendant’s time to remove is triggered by simultaneous service of

the summons and complaint, or receipt of the complaint, ‘through service or

otherwise,’ after and apart from service of the summons, but not by mere receipt

of the complaint unattended by any formal service.”41 Thus, the clock does not

begin to run on the notice of removal until the defendant has received both the

summons—as “one becomes a party officially, and is required to take action in that

capacity, only upon service of a summons”—and the complaint, so as to know

what the suit is about.42

          In the instant case, Plaintiff served process on the Director of the Alaska

Division of Insurance as prescribed by Alaska law, which requires any insurer

operating in the state to appoint the Director to receive service on its behalf.43 The

Director of Insurance is then required to forward the summons and complaint to




40
     28 U.S.C. § 1446(b)(1).
41
     526 U.S. 344, 347–48 (1999) (emphasis added).
42
     Id. at 350, 352.
43
     See AS 21.09.180 and AS 21.09.190.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 9 of 14
            Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 9 of 14
the insurer by certified mail.44 This scenario—where a plaintiff serves a statutorily

designated agent—was not covered in Murphy Brothers, which “addressed what

must be received, not who must receive it.”45 However, in Anderson v. State Farm

Mutual Automobile Insurance Company, the Ninth Circuit addressed the latter

question, ultimately holding that the “thirty-day removal clock under 28 U.S.C. §

1446(b)(1) does not begin upon service on and receipt by a statutorily designated

agent” but only when the defendant “actually received the [Plaintiff’s] complaint.”46

           With this framework in mind, the Court turns to the facts here. Defendant

has provided a certificate of service prepared by the Division of Insurance

indicating that the Director of Insurance was served with the summons and

complaint on June 30, 2020, and subsequently forwarded the documents to

Defendant by certified mail.47 Counsel’s affidavit states that Defendant “actually

received a copy of the summons and complaint on July 6, 2020.” 48 The Court

concludes that under Murphy Brothers and Anderson, the 30-day removal clock

began on July 6, 2020, when Defendant actually received the summons and

complaint.




44
     AS 21.09.190.
45
     Anderson, 917 F.3d at 1130 (emphases in original).
46
     Id.
47
     Docket 16-1 at 2.
48
     Docket 19-1 at 2, ¶ 3.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 10 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 10 of 14
          Plaintiff posits that Defendant’s counsel “knew as early as June 15, 2020 of

State Farm being sued.”49 But even assuming State Farm did earlier procure a

copy of the complaint, the 30-day time frame in the removal statute does not begin

to run until a defendant has a copy of the complaint and the summons. Plaintiff

does not allege, and the record does not indicate, that Defendant was served with

a summons prior to service by the Director of the Division of Insurance.

          Because Defendant filed the Notice of Removal within 30 days of July 6,

2020, the notice was timely.

          C.     The terms of the insurance policy

          Plaintiff contends that under Alaska law, insurance policy terms are “read to

achieve the insured’s ‘reasonable expectations,’”50 and that her insurance policies

provide that Plaintiff can choose whether to proceed in state or federal court.51 The

relevant policy language states that “the insured shall . . . file a lawsuit, in a state

or federal court that has jurisdiction, against” State Farm.52 Plaintiff contends that

an insured could reasonably expect the policy’s language to mean that she would

have her choice of forum53 and not expect to be subjected to the additional time



49
     Docket 11 at 13.
50
  Docket 11 at 16 (quoting State Farm Mut. Auto. Ins. Co. v. Dowdy, 192 P.3d 994, 998 (Alaska
2008)).
51
     Docket 11 at 17.
52
     Docket 11-1 at 18.
53
     Docket 11 at 18.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 11 of 14
          Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 11 of 14
and expense associated with removal to federal court.54 Plaintiff reasons that

Defendant could have written the policies to preserve its right to litigate in federal

court, but instead opted for language that allows the insured to file suit in a venue

of her choice.55 Plaintiff maintains that the phrase “in a state or federal court that

has jurisdiction” must be given meaning since language requiring a plaintiff to file

a lawsuit would have sufficed if the language was only intended to dictate the type

of resolution available.56 She adds that Defendant could have initiated its own

lawsuit for declaratory judgment in federal court to resolve the parties’ dispute

about coverage but did not do so.57

          Defendant responds that interpretation of a forum selection clause is a

procedural issue governed by federal law in diversity cases.58 It contends that

district courts in the Ninth Circuit and elsewhere have rejected arguments like

Plaintiff’s that similar or identical insurance policy provisions foreclose removal

from state court.59 Among others, Defendant cites to the district court’s decision

in Craker v. State Farm Mutual Automobile Insurance Company, which held that




54
     Docket 11 at 18; Docket 20 at 2.
55
     Docket 11 at 17.
56
     Docket 20 at 5.
57
  Docket 11 at 19 (citing McDonnell v. State Farm Mut. Auto. Ins. Co., 299 P.3d 715, 728
(Alaska 2013)).
58
     Docket 15 at 8 (citing Manetti-Farrow v. Gucci America, Inc., 858 F.2d 509 (9th Cir. 1988)) .
59
     Docket 15 at 9–12 (collecting cases).

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 12 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 12 of 14
language identical to that in dispute here “govern[s] the type of dispute resolution

available . . . rather than the location thereof” and that the “concern of the clause

is not with where a lawsuit must be filed, but with the fact that a lawsuit must be

filed.”60 The district court concluded that the language “could not reasonably be

interpreted to waive State Farm’s right to remove” an action and that nothing in the

policy suggested that State Farm submitted to the jurisdiction of any court or

forfeited its right to object to jurisdiction in a selected forum.61

           Plaintiff replies that Defendant’s position is internally inconsistent because

Defendant insists that federal law governs interpretation of forum selection clauses

but then cites case law concluding that the language is not a forum selection clause

at all.62 Plaintiff contends that the better approach is to apply the “reasonable

expectations” framework used by the Alaska Supreme Court.63 Plaintiff adds that

the cases cited by Defendant from district courts in Pennsylvania are not

persuasive, because Pennsylvania law accords narrower protections to insureds

than does Alaska law.64

           The disputed language of Section 1(b) of the parties’ policies provides that

in the event of a disagreement about compensatory damages, “the insured shall .


60
     Case No. 11-0225, 2011 WL 1671643, at *3 (W.D. Pa. May 3, 2011) (emphases in original).
61
     Id.
62
     Docket 20 at 6–7.
63
     Docket 20 at 7.
64
     Docket 20 at 7–8.

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 13 of 14
           Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 13 of 14
. . file a lawsuit, in a state or federal court that has jurisdiction.”65 The Court does

not interpret this language as a forum selection clause and agrees with those

district courts that have concluded that the clause “indicates that a lawsuit must be

filed, as opposed to arbitration or mediation, but does not designate the specific

court where it must be filed.”66 Based on the policies’ language, Plaintiff could not

reasonably have expected that the policies precluded Defendant from removing

the case, as there is no commitment by Defendant to submit to the insured’s

selected court’s jurisdiction.

          Because Defendant has not waived its right to removal, and because

Defendant’s Notice of Removal was otherwise proper, the Court will deny Plaintiff’s

motion to remand.

                                      CONCLUSION

          In light of the foregoing, IT IS ORDERED that Plaintiff’s Motion to Remand

at Docket 11 is DENIED.



          DATED this 20th day of October, 2020 at Anchorage, Alaska.

                                                  /s/ Sharon L. Gleason
                                                  UNITED STATES DISTRICT JUDGE




65
     Docket 11-1 at 18.
66
  See, e.g., Malpass v. State Farm. Auto. Ins. Co., Case No. 2:17-cv-00279-SAB, 2017 WL
4881596, at *2 (E.D. Wash. Oct. 30, 2017).

Case No. 3:20-cv-00178, Lindfors v. State Farm Mutual Auto. Ins. Co.
Order re Motion to Remand
Page 14 of 14
          Case 3:20-cv-00178-SLG Document 23 Filed 10/20/20 Page 14 of 14
